DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 03/26/2021 in which claims 52-71 are pending. Claims 1-51 were cancelled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/26/2021, 11/11/2021, 03/22/2022 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR.

Claim Objections
Claims 57, 65 and 69 are objected to because of the following informalities:  
Claim 57 recites in line 1 “while one ofa” and it should be “while one of a”.
Claim 65 recites in line 1 “while one ofa” and it should be “while one of a”.
Claim 69 recites in line 1 “while one ofa” and it should be “while one of a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 52-71 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2020/0092814), hereinafter “Zhou”.

As to claim 52, Zhou teaches a method implemented by a user equipment (UE) (Zhou, Fig. 32, [0459], a DRX operation and a WUS operation performed by a UE communicating with a gNB), the method comprising: 
determining, by the UE, that a media access control (MAC) entity of the UE will be in Active Time at an expected transmission time of a first wake up signal (WUS) (Zhou, Fig. 32, [0460], the UE determines a MAC entity of the UE being in a DRX active time when a WUS is expected to be received during the wakeup window. Figs. 33-34 show that the time to receive the PSCCH (DRX active time) can occur at the same time that a wakeup window where a WUS is expected to be received), wherein the first WUS indicates if a physical downlink control channel (PDCCH) transmission is expected during a first DRX ON period following the expected transmission time of the first WUS (Zhou, Fig. 32, [0459], in response to detect the WUS, the UE may monitor during the DRX active time for PDCCH, where the DRX active time (DRX On duration) is a period of time following the wakeup window used to receive the WUS); and 
deactivating, by the UE, WUS reception of the UE during the expected transmission time of the first WUS in response to determining that the MAC entity of the UE is in Active Time (Zhou, Fig. 32, [0460], based on the determination that the MAC entity of the UE is in a DRX active time, the UE skips monitoring the WUS during the DRX active time).

As to claim 53, Zhou teaches wherein the first WUS is transmitted within a predetermined time window before the first DRX ON period (Zhou, Fig. 32, [0459], [0460], the WUS is transmitted on a wakeup window before the DRX On duration).

As to claim 54, Zhou teaches further comprising: 
receiving, by the UE, a second WUS, wherein the second WUS indicates if a PDCCH transmission is expected during a second DRX ON period (Zhou, Fig. 32, [0459], [0460], Fig. 32 shows a repetitive process where different WUSs are monitored and received over time on their corresponding window. After the RRC configuration, the UE monitors during the DRX On Duration for a PDCCH, based on the previously received WUS); and 
receiving, by the UE, a first control channel during the second DRX ON period after receiving the second WUS (Zhou, Fig. 32, [0459], [0460], the UE monitors and receive the PDCCH during the DRX On Duration after the wakeup window of the WUS).

As to claim 55, Zhou teaches wherein the second WUS is received at a predetermined time window before the second DRX ON period (Zhou, Fig. 32, [0459], [0460], the WUS is received at the wakeup window before the DRX On Duration).

As to claim 56, Zhou teaches wherein the UE does not monitor PDCCH reception during the first DRX ON period by virtue of deactivating the WUS reception of the UE (Zhou, Fig. 32, [0459]-[0460], the UE skips monitoring PDCCHs during the DRX On Duration when the WUS is not received and the UE skips monitoring the WUS during the DRX active time (DRX On Duration)).

As to claim 57, Zhou teaches wherein the Active Time includes the time while one of a drx-onDurationTimer, a drx-InactivityTimer, a drx-RetransmissionTimerDL, a drx-RetransmissionTimerUL, or a ra-ContentionResolutionTimer is running (Zhou, [0423], Fig. 32, [0459]-[0460], DRX active time (or a DRX On duration), drx-onDurationTimer, drx-InactivityTimer, drx-RetransmissionTimerDL, drx-RetransmissionTimerUL, or mac-ContentionResolutionTimer).

As to claim 58, Zhou teaches wherein the Active Time includes the time while a Scheduling Request is sent on PUCCH and is pending (Zhou, [0430], the Active Time comprises the time while a Scheduling Request is sent on PUCCH and is pending).

As to claim 59, Zhou teaches wherein the Active Time includes the time while a PDCCH indicating a new transmission addressed to the cell-radio network temporary identifier (C-RNTI) of the MAC entity has not been received after successful reception of a Random Access Response for the Random Access Preamble not selected by the MAC entity among the contention-based Random Access Preamble (Zhou, [0432], “the Active Time may comprise the time while a PDCCH indicating a new transmission addressed to the C-RNTI of the MAC entity has not been received after successful reception of a Random Access Response for the preamble not selected by the MAC entity”. Fig. 12, [0305], [0307], the random access preamble is selected from a group and is used for a contention based RA procedure).

As to claim 60, Zhou teaches a user equipment (UE) comprising (Zhou, Fig. 32, [0459], a UE performing a DRX operation and a WUS operation with a gNB): 
a processor (Zhou, Fig. 3, [0223], [0236], the UE includes a processor 314); and 
a non-transitory computer readable storage medium storing programming for execution by the processor (Zhou, Fig. 3, [0223], [0236], the UE includes a memory 315 storing a set of program code instructions 316, executed by the processor 314 to perform the functions of the UE), the programming including instructions to: 
determine that a media access control (MAC) entity of the UE will be in Active Time at an expected transmission time of a first wake up signal (WUS) (Zhou, Fig. 32, [0460], the UE determines a MAC entity of the UE being in a DRX active time when a WUS is expected to be received during the wakeup window. Figs. 33-34 show that the time to receive the PSCCH (DRX active time) can occur at the same time that a wakeup window where a WUS is expected to be received), wherein the first WUS indicates if a physical downlink control channel (PDCCH) transmission is expected during a first DRX ON period following the expected transmission time of the first WUS (Zhou, Fig. 32, [0459], in response to detect the WUS, the UE may monitor during the DRX active time for PDCCH, where the DRX active time (DRX On duration) is a period of time following the wakeup window used to receive the WUS); and 
deactivate WUS reception of the UE during the expected transmission time of the first WUS in response to determining that the MAC entity of the UE is in Active Time (Zhou, Fig. 32, [0460], based on the determination that the MAC entity of the UE is in a DRX active time, the UE skips monitoring the WUS during the DRX active time).

As to claim 61, Zhou teaches wherein the first WUS is transmitted within a predetermined time window before the first DRX ON period (Zhou, Fig. 32, [0459], [0460], the WUS is transmitted on a wakeup window before the DRX On duration).

As to claim 62, Zhou teaches wherein the programming further includes instructions to: receive a second WUS, wherein the second WUS indicates if a PDCCH transmission is expected during a second DRX ON period (Zhou, Fig. 32, [0459], [0460], Fig. 32 shows a repetitive process where different WUSs are monitored and received over time on their corresponding window. After the RRC configuration, the UE monitors during the DRX On Duration for a PDCCH, based on the previously received WUS); and 
receive a first control channel during the second DRX ON period after receiving the second WUS (Zhou, Fig. 32, [0459], [0460], the UE monitors and receive the PDCCH during the DRX On Duration after the wakeup window of the WUS).

As to claim 63, Zhou teaches wherein the second WUS is received at a predetermined time window before the second DRX ON period (Zhou, Fig. 32, [0459], [0460], the WUS is received at the wakeup window before the DRX On Duration).

As to claim 64, Zhou teaches wherein the UE does not monitor PDCCH reception during the first DRX ON period by virtue of deactivating the WUS reception of the UE (Zhou, Fig. 32, [0459]-[0460], the UE skips monitoring PDCCHs during the DRX On Duration when the WUS is not received and the UE skips monitoring the WUS during the DRX active time (DRX On Duration)).

As to claim 65, Zhou teaches wherein the Active Time includes the time while one of a drx-onDurationTimer, a drx-InactivityTimer, a drx-RetransmissionTimerDL, a drx-RetransmissionTimerUL, or a ra-ContentionResolutionTimer is running (Zhou, [0423], Fig. 32, [0459]-[0460], DRX active time (or a DRX On duration), drx-onDurationTimer, drx-InactivityTimer, drx-RetransmissionTimerDL, drx-RetransmissionTimerUL, or mac-ContentionResolutionTimer).

As to claim 66, Zhou teaches wherein the Active Time includes the time while a Scheduling Request is sent on PUCCH and is pending (Zhou, [0430], the Active Time comprises the time while a Scheduling Request is sent on PUCCH and is pending).

As to claim 67, Zhou teaches wherein the Active Time includes the time while a PDCCH indicating a new transmission addressed to the cell-radio network temporary identifier (C-RNTI) of the MAC entity has not been received after successful reception of a Random Access Response for the Random Access Preamble not selected by the MAC entity among the contention-based Random Access Preamble (Zhou, [0432], “the Active Time may comprise the time while a PDCCH indicating a new transmission addressed to the C-RNTI of the MAC entity has not been received after successful reception of a Random Access Response for the preamble not selected by the MAC entity”. Fig. 12, [0305], [0307], the random access preamble is selected from a group and is used for a contention based RA procedure).

As to claim 68, Zhou teaches a method implemented by an access node (Zhou, Fig. 32, [0459], a DRX operation and a WUS operation performed by a gNB communicating with a UE), the method comprising: 
determining, by the access node, that a media access control (MAC) entity of a user equipment (UE) will be in Active Time during a predetermined window for transmitting a wake up signal (WUS) prior to a DRX ON period (Zhou, Fig. 30, [0450], Fig. 32, [0459]-[0460], the gNB determines a RRC configuration with first, second and third configuration parameters. The second parameters include parameters for a DRX operation, such as a DRX cycle, DRX on duration of the cycle and DRX timers, and the third parameters include parameters of a WUS. The second configuration parameters are used to determine that a MAC entity of the wireless device is in DRX active time when a WUS is expected to be transmitted during the wakeup window. The gNB repeats the wake-up and DRX operations based on the second and third configuration parameters, where the it is determined that the MAC entity of the wireless device will be in DRX active time and the gNB does not transmit the WUS on the wakeup period prior of the DRX On Duration Figs. 33-34 show that the time to receive the PSCCH (DRX active time) can occur at the same time that a wakeup window where a WUS is expected to be transmitted); and base thereon 
not transmitting, by the access node, the WUS to the UE during the predetermined window (Zhou, Fig. 32, [0460], the gNB does not transmit the WUS during the wakeup window).

As to claim 69, Zhou teaches wherein the Active Time includes the time while one of a drx-onDurationTimer, a drx-InactivityTimer, a drx-RetransmissionTimerDL, a drx-RetransmissionTimerUL, or a ra-ContentionResolutionTimer is running (Zhou, [0423], Fig. 32, [0459]-[0460], DRX active time (or a DRX On duration), drx-onDurationTimer, drx-InactivityTimer, drx-RetransmissionTimerDL, drx-RetransmissionTimerUL, or mac-ContentionResolutionTimer).

As to claim 70, Zhou teaches wherein the Active Time includes the time while a Scheduling Request is sent on PUCCH and is pending (Zhou, [0430], the Active Time comprises the time while a Scheduling Request is sent on PUCCH and is pending).

As to claim 71, Zhou teaches wherein the Active Time includes the time while a PDCCH indicating a new transmission addressed to the cell-radio network temporary identifier (C-RNTI) of the MAC entity has not been received after successful reception of a Random Access Response for the Random Access Preamble not selected by the MAC entity among the contention-based Random Access Preamble (Zhou, [0432], “the Active Time may comprise the time while a PDCCH indicating a new transmission addressed to the C-RNTI of the MAC entity has not been received after successful reception of a Random Access Response for the preamble not selected by the MAC entity”. Fig. 12, [0305], [0307], the random access preamble is selected from a group and is used for a contention based RA procedure).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ingale et al. U.S. Patent Application Pub. No. 2018/0263048 – Method and UE for managing in-device co-existence (IDC) issue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473